

Exhibit 10.16


NEWMIL BANK
SECOND AMENDED DIRECTOR DEFERRED COMPENSATION AGREEMENT


This Second Amended Director Deferred Compensation Agreement (this “Amended
Agreement”) is made as of this 20th day of December, 2005, by and between NewMil
Bank, a Connecticut-chartered savings bank (the “Bank”), and Anthony M. Rizzo
Sr., a director of the Bank (the “Director”).


Whereas, to encourage the Director to remain a member of the Bank’s board of
directors, the Bank wishes to continue providing a deferred compensation
opportunity to the Director,


Whereas, the Bank will pay the Director’s benefits from the Bank’s general
assets,


Whereas, the Director and the Bank are parties to a January 23, 2002 Amended
Director Deferred Compensation Agreement,


Whereas, the Bank and the Director intend that this Amended Agreement supersede
and replace in its entirety the January 23, 2002 Amended Director Deferred
Compensation Agreement, which agreement shall become void and of no further
force or effect on the date this Amended Agreement becomes effective, and


Whereas, the deferral account balance under the January 23, 2002 Amended
Director Deferred Compensation Agreement that exists as of the date this Amended
Agreement becomes effective shall become the initial deferral account balance
under this Amended Agreement.


Now Therefore, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Director and the Bank hereby agree as follows.


ARTICLE 1
DEFINITIONS


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified.


1.1 “Beneficiary” means each designated person, or the estate of the deceased
Director, entitled to benefits, if any, upon the death of the Director,
determined according to Article 6.


1.2 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Director completes, signs, and returns to the
Plan Administrator to designate one or more Beneficiaries.


 
 

--------------------------------------------------------------------------------

 
1.3 “Change in Control” shall mean any one of the following events occurs,
provided the event constitutes a change in control within the meaning of
Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury, and
provided the occurrence of the event is objectively determinable and does not
require the exercise of judgment or discretion on the part of the Plan
Administrator or any other person -


(a) Change in Ownership: a change in ownership of NewMil Bancorp, Inc., a
Delaware corporation of which the Bank is a wholly owned subsidiary, occurs on
the date any one person or group accumulates ownership of NewMil Bancorp, Inc.’s
stock constituting more than 50% of the total fair market value or total voting
power of NewMil Bancorp, Inc.’s stock,


(b) Change in Effective Control: (1) any one person, or more than one person
acting as a group, acquires within a 12-month period ownership of stock of
NewMil Bancorp, Inc. possessing 35% or more of the total voting power of NewMil
Bancorp, Inc.’s stock, or (2) a majority of NewMil Bancorp, Inc.’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed in advance by a majority of NewMil Bancorp, Inc.’s
board of directors, or


(c) Change in Ownership of a Substantial Portion of Assets: a change in the
ownership of a substantial portion of NewMil Bancorp, Inc.’s assets occurs on
the date any one person, or more than one person acting as a group, acquires
assets from NewMil Bancorp, Inc. having a total gross fair market value equal to
or exceeding 40% of the total gross fair market value of all of the assets of
NewMil Bancorp, Inc. immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of NewMil Bancorp, Inc.’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.


For purposes of paragraphs (a) through (c) of this Section 1.3, persons shall be
considered to be acting as a group if they would be considered to be acting as a
group under Internal Revenue Code section 409A and rules, regulations, and
guidance of general application issued thereunder by the Department of the
Treasury. References in this Agreement to Internal Revenue Code section 409A
include rules, regulations, and guidance of general application issued by the
Department of the Treasury under section 409A.


1.4 “Code” means the Internal Revenue Code of 1986, as amended.


1.5 “Compensation” means the total directors’ fees payable to the Director
during a Plan Year.


1.6 “Deferral Account” means the Bank’s accounting of the Director’s accumulated
Deferrals, plus accrued interest.


1.7 “Deferrals” means the amount of the Director’s Compensation that the
Director elects to defer according to this Amended Agreement, and includes all
amounts deferred by the Director under the terms of the January 23, 2002 Amended
Director Deferred Compensation Agreement.

 
2

--------------------------------------------------------------------------------

 
1.8 “Disability” means the Director’s inability to perform substantially all
normal duties of a director, as determined by the Bank’s Board of Directors in
its sole discretion. As a condition to any benefits, the Bank may require the
Director to submit to such physical or mental evaluations and tests as the Board
of Directors deems appropriate.


1.9 “Effective Date” means December 20, 2005.


1.10 “Election Form” means the Form attached as Exhibit 1.


1.11 “Normal Retirement Age” means the Director’s 65th birthday.


1.12 “Normal Retirement Date” means the later of the Normal Retirement Age or
Separation from Service.


11.3 “Plan Administrator” means the plan administrator described in Article 8.


1.14 “Plan Year” means the calendar year.


1.15 “Separation from Service” means the Director’s service as a director,
executive, or independent contractor to the Bank and any member of a controlled
group, as defined in Code section 414, terminates for any reason, other than
because of a leave of absence approved by the Bank or the Director’s death. For
purposes of this Amended Agreement, if there is a dispute about the Director’s
status or the date of the Director’s Separation from Service, the Bank shall
have the sole and absolute right to decide the dispute unless a Change in
Control shall have occurred.


1.16 “Termination for Cause” means the Bank’s board of directors or a duly
authorized committee of the board of directors determines at any time that the
Director will not be nominated by the board or committee for reelection as a
director of NewMil Bancorp, Inc. after the expiration of his current term, or if
the Director is removed as a director of the Bank, in either case because of the
Director’s -


(a) Gross negligence or gross neglect of duties,


(b) Commission of a felony or commission of a misdemeanor involving moral
turpitude,


(c) Fraud, disloyalty, or willful violation of any law or significant Bank
policy, or


(d) removal from service or permanent prohibition from participation in the
Bank’s affairs by an order issued under section 8(e)(4) or (g)(1) of the Federal
Deposit Insurance Act [ 12 U.S.C. 1818(e)(4) or (g)(1)].


1.17 “Unforeseeable Emergency” means a severe financial hardship to the Director
resulting from illness or accident of the Director, the Director’s spouse, or a
dependent of the Director, loss of the Director’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the Director’s control.

 
3

--------------------------------------------------------------------------------

 
ARTICLE 2
DEFERRAL ELECTION


2.1 Initial Election. The Director’s election under the January 23, 2002 Amended
Director Deferred Compensation Agreement in effect on the Effective Date of this
Amended Agreement shall remain in full force and effect under this Amended
Agreement until changed in accordance with this Amended Agreement.


2.2 Election Changes. With the Bank’s approval, the Director may modify the
amount of Compensation to be deferred by filing a new Election Form with the
Bank before the beginning of the Plan Year in which the Compensation is to be
deferred. The modified deferral election shall not be effective until the
calendar year after the year in which the new Election Form is received and
approved by the Bank. A change in the Director’s election to receive benefits
either in a lump-sum form or in installments shall not be effective unless (a)
it is submitted at least one year before benefits would otherwise commence or be
paid, (b) it does not take effect until at least 12 months elapse, and (c) the
first benefit payment is delayed for at least an additional five years beyond
the date the payment otherwise would have been made.


ARTICLE 3
DEFERRAL ACCOUNT


3.1 Establishing and Crediting. The Bank shall establish a Deferral Account on
its books for the Director and shall credit to the Deferral Account the
following amounts:



 
3.1.1
Account Balance under the January 23, 2002 Amended Director Deferred
Compensation Agreement. The Deferral Account balance that exists under the
January 23, 2002 Amended Director Deferred Compensation Agreement.




 
3.1.2
Deferrals. The portion of the Compensation deferred by the Director as of the
time the Compensation would have otherwise been paid to the Director.




 
3.1.3
Interest. Interest shall be credited on the account balance at a rate of
interest, compounded monthly, equal to the monthly average yield on United
States Treasury securities adjusted to a constant maturity of five years as
published by the Board of Governors of the Federal Reserve System in statistical
release H.15 (the “Index”). Until commencement of benefit payments under this
Amended Agreement, interest shall be credited on the account balance for a Plan
Year at the end of the Plan Year, based upon the Index during the month of
December for the Plan Year.



3.2 Statement of Accounts. Within 120 days after the end of each Plan Year, the
Bank shall provide to the Director a statement setting forth the Deferral
Account balance.


3.3 Accounting Device Only. The Deferral Account is solely a device for
measuring amounts to be paid under this Amended Agreement. The Deferral Account
is not a trust fund of any kind. The Director is a general unsecured creditor of
the Bank for the payment of benefits. The benefits represent the mere promise by
the Bank to pay such benefits. The Director’s rights are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by the Director’s creditors.

 
4

--------------------------------------------------------------------------------

 
ARTICLE 4
BENEFITS DURING LIFETIME


4.1 Normal Retirement Benefit. Upon the Normal Retirement Date, the Bank shall
pay to the Director the benefit described in this Section 4.1 instead of any
other benefit under this Amended Agreement.



 
4.1.1
Amount of Benefit. The benefit under this Section 4.1 is the Deferral Account
balance at the Director’s Normal Retirement Date.




 
4.1.2
Payment of Benefit. The Bank shall pay the benefit to the Director in the form
elected by the Director in the Election Form, beginning with the month after the
Director’s Normal Retirement Date. If the Director elects payment of the benefit
as other than a lump sum, the Bank will continue to credit interest according to
the formula of Section 3.1.3, compounded monthly, on the remaining account
balance during any applicable installment period.



4.2 Early Termination Benefit. Upon Separation from Service before the Normal
Retirement Age for reasons other than death, Change in Control, or Disability,
the Bank shall pay to the Director the benefit described in this Section 4.2
instead of any other benefit under this Amended Agreement.



 
4.2.1
Amount of Benefit. The benefit under this Section 4.2 is the Deferral Account
balance at the Director’s Separation from Service.




 
4.2.2
Payment of Benefit. The Bank shall pay the benefit to the Director in the form
elected by the Director in the Election Form, beginning with the month after the
Director’s Normal Retirement Age. If the Director elects payment of the benefit
as other than a lump sum, the Bank will continue to credit interest according to
the formula of Section 3.1.3, compounded monthly, on the remaining account
balance during any applicable installment period.



4.3 Disability Benefit. If the Director terminates service because of Disability
before the Normal Retirement Age, the Bank shall pay to the Director the benefit
described in this Section 4.3 instead of any other benefit under this Amended
Agreement.



 
4.3.1
Amount of Benefit. The benefit under this Section 4.3 is the Deferral Account
balance at the Director’s Separation from Service.




 
4.3.2
Payment of Benefit. The Bank shall pay the benefit to the Director in the form
elected by the Director in the Election Form, beginning with the month after the
Director’s Separation from Service. If the Director elects payment of the
benefit as other than a lump sum, the Bank will continue to credit interest
according to the formula of Section 3.1.3, compounded monthly, on the remaining
account balance during any applicable installment period.



4.4 Change in Control Benefit. If a Change in Control occurs after the date of
this Amended Agreement, the Bank shall pay to the Director the benefit described
in this Section 4.4 instead of any other benefit under this Amended Agreement
and the Bank shall exercise its discretion to terminate this Amended Agreement.

 
5

--------------------------------------------------------------------------------

 

 
4.4.1
Amount of Benefit. The benefit under this Section 4.4 is the Deferral Account
balance on the date of the Change in Control.




 
4.4.2
Payment of Benefit. The Bank shall pay the benefit to the Director in a single
lump sum within three days after the Change in Control. Payment of the
Change-in-Control benefit shall fully discharge the Bank from all obligations
under this Agreement, except the legal fee reimbursement obligation under
Section 9.11.



4.5 Payout of Normal Retirement Benefit, Early Termination Benefit, or
Disability Benefit after a Change in Control. If a Change in Control occurs when
the Director is receiving benefits provided by Sections 4.1, 4.2, or 4.3 of this
Amended Agreement, the Bank shall pay the remaining benefits to the Director in
a single lump sum within three days after the Change in Control. The lump-sum
payment shall be an amount equal to the Director’s Deferral Account balance
remaining unpaid.


4.6 Hardship Distribution. If the Director suffers an Unforeseeable Emergency
and petitions for a hardship distribution, the Bank shall distribute to the
Director all or a portion of the Deferral Account balance as necessary solely to
satisfy the emergency (plus additional amounts necessary to pay taxes
anticipated as a result of the emergency), but only to the extent the emergency
is not relieved through reimbursement or compensated for by insurance or
liquidation of the Director’s assets.


4.7 One Benefit Only. Notwithstanding anything to the contrary contained in this
Amended Agreement, the Director and his Beneficiary are entitled to one benefit
only under this Amended Agreement, which shall be determined by the first event
to occur that is dealt with by this Amended Agreement. Except as provided in
Section 4.5, subsequent occurrence of events dealt with by this Amended
Agreement shall not entitle the Director or his Beneficiary to other or
additional benefits under this Agreement.


4.8 No Distribution Sooner Than Is Allowed Under Section 409A. A Director’s
Deferral Account shall be distributed as provided in this Article 4. Anything in
this Amended Agreement or in an Election Form to the contrary notwithstanding,
however, no portion of the Director’s Deferral Account shall be distributed
sooner than is allowed under Code section 409A, including rules, regulations,
and guidance of general applicability issued under section 409A by the Treasury
Department or the Internal Revenue Service.


4.9 Termination for Cause. Notwithstanding any provision of this Amended
Agreement to the contrary, the Bank shall not pay any benefit under this Amended
Agreement that exceeds the Director’s Deferrals (i.e., the deferred compensation
account balance under Section 3.1.1 and the amount deferred under Section 3.1.2,
and specifically excluding interest earned on the Deferral Account) if
Separation from Service is due to the Director’s actions resulting in
Termination for Cause. The Director’s Deferrals shall be paid to the Director in
a manner to be determined by the Bank. No interest shall be credited to the
Deferrals during any applicable installment period.


 
6

--------------------------------------------------------------------------------

 
ARTICLE 5
DEATH BENEFITS


5.1 Death During Active Service. If the Director dies while in the service of
the Bank, the Bank shall pay to the Director’s beneficiary the early termination
benefit described in Section 4.2 instead of any other benefit under this Amended
Agreement.


5.2 Death During Payment of a Benefit. If the Director dies after any benefit
payments have commenced under this Amended Agreement but before receiving all
such payments, the Bank shall pay the remaining benefits to the Director’s
beneficiary in a lump-sum distribution. The lump-sum distribution shall equal
the Director’s Deferral Account as of the time of death.


5.3 Death After Separation from Service But Before Benefit Payments Commence. If
the Director is entitled to benefit payments under this Amended Agreement but
dies before benefit payments commence, the Bank shall pay to the Director’s
beneficiary the benefits to which the Director was entitled, except that the
benefit payments shall be paid in a lump-sum distribution equal to the
Director’s Deferral Account balance on the first day of the month after the date
of the Director’s death.


ARTICLE 6
BENEFICIARIES


6.1 Beneficiary Designations. The Director shall have the right to designate at
any time a Beneficiary to receive any benefits payable under this Amended
Agreement upon the Director’s death. The Beneficiary designated under this
Amended Agreement may be the same as or different from the beneficiary
designation under any other benefit plan of the Bank in which the Director
participates. The Director shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. The Director’s Beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Director or if the Director names a spouse as Beneficiary and the marriage is
subsequently dissolved.


6.2 Beneficiary Designation Change. The Director shall have the right to change
a Beneficiary by completing, signing, and otherwise complying with the terms of
the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Director and accepted by the Plan Administrator before the Director’s death.


6.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted, and acknowledged in writing by the
Plan Administrator or its designated agent.


6.4 No Beneficiary Designation. If the Director dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Director, then
the Director’s spouse shall be the designated Beneficiary. If the Director has
no surviving spouse, the benefits shall be made to the personal representative
of the Director’s estate.

 
7

--------------------------------------------------------------------------------

 
6.5 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution shall completely discharge the Bank from all liability for the
benefit.


ARTICLE 7
CLAIMS AND REVIEW PROCEDURES


7.1 Claims Procedure. Within 90 days, the Bank shall notify in writing any
person or entity that makes a written claim for benefits under this Amended
Agreement (the “Claimant”) of the Claimant’s eligibility or noneligibility for
benefits. If the Bank determines that the Claimant is not eligible for benefits
or full benefits, the notice shall state (a) the specific reasons for such
denial, (b) a specific reference to the provisions of this Amended Agreement on
which the denial is based, (c) a description of any additional information or
material necessary for the Claimant to perfect his or her claim, and a
description of why it is needed, and (d) an explanation of this Amended
Agreement’s claims review procedure and other appropriate information concerning
the steps to be taken if the Claimant wishes to have the claim reviewed. If the
Bank determines that there are special circumstances requiring additional time
to make a decision, the Bank shall notify the Claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional 90 days.


7.2 Review Procedure. If the Claimant is determined by the Bank not to be
eligible for benefits, or if the Claimant believes that he or she is entitled to
greater or different benefits, the Claimant shall have the opportunity to have
the claim reviewed by the Bank by filing a petition for review with the Bank
within 60 days after receipt of the Bank’s notice. The petition shall state the
specific reasons the Claimant believes entitle him or her to benefits or to
greater or different benefits. Within 60 days after the Bank’s receipt of the
petition, the Bank shall give the Claimant (and counsel, if any) an opportunity
to present his or her position to the Bank verbally or in writing, and the
Claimant (or counsel) shall have the right to review the pertinent documents.
The Bank shall notify the Claimant of the Bank’s decision in writing within the
60-day period, stating specifically the basis of its decision, written in a
manner to be understood by the Claimant, and the specific provisions of this
Amended Agreement on which the decision is based. If, because of the need for a
hearing, the 60-day period is not sufficient, the decision may be deferred for
up to another 60 days at the election of the Bank, but notice of this deferral
shall be given to the Claimant.


ARTICLE 8
PLAN ADMINISTRATION


8.1 Plan Administrator Duties. This Amended Agreement shall be administered by a
Plan Administrator consisting of the board or such committee or persons as the
board shall appoint. The Director may be a member of the Plan Administrator. The
Plan Administrator shall also have the discretion and authority to (a) make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Amended Agreement and (b) decide or resolve any and all
questions, including interpretations of this Amended Agreement, as may arise in
connection with the Amended Agreement.


8.2 Agents. In the administration of this Amended Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Bank.

 
8

--------------------------------------------------------------------------------

 
8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Amended Agreement and
the rules and regulations promulgated hereunder shall be final and conclusive
and binding upon all persons having any interest in the Amended Agreement. No
Director or Beneficiary shall be deemed to have any right, vested or unvested,
regarding the continuing effect of any decision or action of the Plan
Administrator.


8.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses, or liabilities arising from any action or failure to act with
respect to this Amended Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.


8.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement,
Disability, death, or Separation from Service of the Director, and such other
pertinent information as the Plan Administrator may reasonably require.


8.6 Conformance with Section 409A. At all times during each Plan Year, this
Amended Agreement shall be operated in accordance with the requirements of Code
section 409A, including rules, regulations, and guidance of general
applicability issued under section 409A by the Treasury Department or the
Internal Revenue Service. Any action that may be taken (and, to the extent
possible, any action actually taken) by the Plan Administrator shall not be
taken (or shall be void and without effect), if such action violates the
requirements of section 409A. Any provision in this Amended Agreement that is
determined to violate the requirements of section 409A shall be void and without
effect. In addition, any provision that is required to appear in this Amended
Agreement that is not expressly set forth shall be deemed to be set forth
herein, and the Amended Agreement shall be administered in all respects as if
such provision were expressly set forth.


ARTICLE 9
MISCELLANEOUS


9.1 Amendment and Termination. This Amended Agreement may be amended or
terminated solely by a written agreement signed by the Bank and by the Director.
No amendment shall reduce the amount credited to the Director’s Deferral Account
as of the date the amendment is adopted. However, the Bank may amend or
terminate this Amended Agreement at any time if, because of legislative,
judicial or regulatory action, continuation of the Amended Agreement would (a)
cause benefits to be taxable to the Director before actual receipt, or (b) in
the Bank’s judgment, result in significant financial penalties or other
significantly detrimental consequences for the Bank (other than the financial
impact of paying benefits). The Bank specifically reserves the right to amend
this Amended Agreement as necessary to comply with Code section 409A, including
rules, regulations, and guidance of general applicability issued under section
409A by the Treasury Department or the Internal Revenue Service. Except for the
case of Termination for Cause, this Amended Agreement shall not be terminated
unless the Deferral Account balance attributable to the Director’s Deferrals and
interest credited on Deferrals is first paid to the Director or the Director’s
Beneficiary.

 
9

--------------------------------------------------------------------------------

 
9.2 Binding Effect. This Amended Agreement shall bind the Director and the Bank
and their beneficiaries, survivors, executors, administrators, and transferees.


9.3 No Guarantee of Employment. This Amended Agreement is not a contract for
services. It does not give the Director the right to remain a director of the
Bank, nor does it interfere with shareholders’ right to replace the Director. It
also does not require the Director to remain an director nor interfere with the
Director’s right to terminate services at any time.


9.4 Non-Transferability. Benefits under this Amended Agreement cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.


9.5 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Amended Agreement.


9.6 Applicable Law. This Amended Agreement and all rights hereunder shall be
governed by the laws of Connecticut, except to the extent the laws of the United
States of America otherwise require.


9.7 Unfunded Arrangement. The Director and the Beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Amended Agreement.
The benefits represent the mere promise by the Bank to pay benefits. The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Director’s life is a general asset of the Bank
to which the Director and the Beneficiary have no preferred or secured claim.


9.8 Reorganization. The Bank shall not merge or consolidate into or with another
Bank, or reorganize, or sell substantially all of its assets to another Bank,
firm, or person unless such succeeding or continuing Bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Amended
Agreement. Upon the occurrence of such event, the term “Bank” as used in this
Amended Agreement shall be deemed to refer to the successor or survivor Bank.


9.9 Entire Agreement. This Amended Agreement constitutes the entire agreement
between the Bank and the Director concerning the subject matter hereof. No
rights are granted to the Director under this Amended Agreement other than those
specifically set forth. This Amended Agreement supersedes and replaces in its
entirety the Amended Director Deferred Compensation Agreement dated as of
January 23, 2002 between the Director and the Bank, and from and after the date
of this Amended Agreement the January 23, 2002 Amended Director Deferred
Compensation Agreement shall be of no further force or effect.


9.10 Tax Consequences. The Bank does not insure or guarantee the tax
consequences of payments provided hereunder for matters beyond its control, and
the Director certifies that his decision to reduce and defer receipt of his
compensation is not due to any reliance upon financial, tax or legal advice
given by the Bank, and of its employees, agents, accountants or legal advisors.

 
10

--------------------------------------------------------------------------------

 
9.11 Payment of Legal Fees. The Bank is aware that after a Change in Control
management of the Bank could cause or attempt to cause the Bank to refuse to
comply with its obligations under this Amended Agreement, or could institute or
cause or attempt to cause the Bank to institute litigation seeking to have this
Amended Agreement declared unenforceable, or could take or attempt to take other
action to deny Director the benefits intended under this Amended Agreement. In
these circumstances, the purpose of this Amended Agreement would be frustrated.
It is the intention of the Bank that the Director not be required to incur the
expenses associated with the enforcement of his rights under this Amended
Agreement, whether by litigation or other legal action, because the cost and
expense thereof would substantially detract from the benefits intended to be
granted to the Director hereunder. It is the intention of the Bank that the
Director not be forced to negotiate settlement of his rights under this Amended
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control occurs it appears to the Director that (a) the Bank has failed to comply
with any of its obligations under this Amended Agreement, or (b) the Bank or any
other person has taken any action to declare this Amended Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Director the benefits intended to be
provided to the Director hereunder, the Bank irrevocably authorizes the Director
from time to time to retain counsel of his choice, at the expense of the Bank as
provided in this Section 9.11, to represent the Director in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Bank or any director, officer, stockholder, or other person
affiliated with the Bank, in any jurisdiction. Notwithstanding any existing or
previous attorney-client relationship between the Bank and any counsel chosen by
the Director under this Section 9.11, the Bank irrevocably consents to the
Director entering into an attorney-client relationship with that counsel, and
the Bank and the Director agree that a confidential relationship shall exist
between the Director and that counsel. The fees and expenses of counsel selected
from time to time by the Director as provided in this section shall be paid or
reimbursed to the Director by the Bank on a regular, periodic basis upon
presentation by the Director of a statement or statements prepared by such
counsel in accordance with such counsel’s customary practices, up to a maximum
aggregate amount of $100,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings. The Bank’s obligation
to pay the Director’s legal fees provided by this Section 9.11 operates
separately from and in addition to any legal fee reimbursement obligation the
Bank may have with the Director under any separate employment, severance, or
other agreement between the Director and the Bank.


9.12 Severability. If any provision of this Amended Agreement is held invalid,
such invalidity shall not affect any other provision of this Amended Agreement
not held invalid, and each such other provision shall continue in full force and
effect to the full extent consistent with law. If any provision of this Amended
Agreement is held invalid in part, such invalidity shall not affect the
remainder of the provision not held invalid, and the remainder of such provision
together with all other provisions of this Amended Agreement shall continue in
full force and effect to the full extent consistent with law.


9.13 Waiver. A waiver by either party of any of the terms or conditions of this
Amended Agreement in any one instance shall not be considered a waiver of such
terms or conditions for the future, or of any subsequent breach thereof. All
remedies, rights, undertakings, obligations, and agreements contained in this
Amended Agreement shall be cumulative, and none of them shall be in limitation
of any other remedy, right, undertaking, obligation or agreement of either
party.

 
11

--------------------------------------------------------------------------------

 
9.14 Headings. The heading in this Amended Agreement are for convenience only
and shall not affect the interpretation or construction of the Amended Agreement
or any of its provisions.

 
9.15 Notice. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Director if addressed to the address of the Director on the
books and records of the Bank at the time of the delivery of such notice, and
properly addressed to the Bank if addressed to the Board of Directors, NewMil
Bank, 19 Main Street, P.O. Box 600, New Milford, Connecticut 06776-0600.


In Witness Whereof, the Director and a duly authorized Bank officer have
executed this Second Amended Director Deferred Compensation Agreement as of the
date first written above.


DIRECTOR:
NEWMIL BANK:
       
/s/ Anthony M. Rizzo Sr.
By:   /s/ Francis J. Wiatr
Anthony M. Rizzo Sr.
Francis J. Wiatr
 
Its: Chairman, President & CEO


 
12

--------------------------------------------------------------------------------

 